Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 - 18 in the reply filed on 01/28/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 8 – 11, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20170166778 (US’778).
Regarding claims 1, 5, and 8 - 9 , US’778 discloses a chemical mechanical polishing (CMP) composition, comprising: (A) Colloidal or fumed inorganic particles or a mixture thereof, (B) a poly(amino acid) and or a salt thereof, (C) a saccharide, and (M) an aqueous medium. The inorganic particles (A) are ceria particles. The mean particle 
Regarding claim 6, the amount of (A) is at least 0.005 wt. %, more preferably at least 0.01 wt. %, most preferably at least 0.05 wt. %, for example at least 0.1 wt. %, based on the total weight of the corresponding composition ([0031]).
Regarding claims 10-11, the poly (aminoacid) (B) can be contained in varying amounts. Preferably, the amount of (B) is not more than 5 wt. %, more preferably not more than 1 wt. %, most preferably not more than 0.5 wt. %, particularly not more than 0.15 wt. %, for example not more than 0.08 wt. %, based on the total weight of the corresponding composition. Preferably, the amount of (B) is at least 0.0001 wt. %, more preferably at least 0.001 wt. %, most preferably at least 0.002 wt. %, particularly at least 0.006 wt. %, for example at least 0.01 wt. %, based on the total weight of the corresponding composition ([0049]).
Regarding claim 15, the particles (A) can be contained in varying amounts. Preferably, the amount of (A) is not more than 10 wt. % , more preferably not more than 5 wt. %, most preferably not more than 2 wt. %, for example not more than 0.75 wt. %, based on the total weight of the corresponding composition. Preferably, the amount of (A) is at least 0.005 wt. %, more preferably at least 0.01 wt. %, most preferably at least 0.05 wt. %, for example at least 0.1 wt. %, based on the total weight of the corresponding composition ([0031]). The poly (aminoacid) (B) can be contained in varying amounts. Preferably, the amount of (B) is not more than 5 wt. %, more .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 4, 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20170166778 (US’778).
Regarding claims 4, 7 and 14, US’778 discloses a chemical mechanical polishing (CMP) composition, comprising: (A) Colloidal or fumed inorganic particles or a mixture thereof, (B) a poly(amino acid) and or a salt thereof, (C) a saccharide, and (M) an aqueous medium. The inorganic particles (A) are ceria particles. The mean particle size of the particles (A) is from 45 nm to 150 nm. The poly (amino acid) (B) is poly (lysine). The pH value of the composition is in the range of from 4 to 9. (A) can have the shape of cubes. The BET surface of the particles (A) is in the range of from 1 to 500 m2/g ([0037]). See claims 1-11, and [0036] - [0038]. Poly (aminoacid) (B) can be homo- or copolymer, abbreviated together also as poly (aminoacid) (B). The latter may for example be a block-copolymer, or statistical copolymer. The homo- or copolymer may have various structures, for instance linear, branched, comb-like, dendrimeric, entangled or cross-linked. Preferably, the poly (aminoacid) (B) is poly (lysine). Any poly (aminoacid) (B) can be used([0046]), therefore, the  charge  density  of  the  poly(aminoacid) overlaps  with  or is  close to  the  claimed  range. “About” permits  some  tolerance.    
 The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" or “close” ranges, and overlapping or close ranges have been held to establish prima facie obviousness (MPEP 2144.05).
s 2 - 4, 12 -13, and 16 -18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20170166778 (US’778), further in view of US20040223898 (US’898).
Regarding claims 2 -4, 12-13 and 16-18 US’778 discloses a chemical mechanical polishing (CMP) composition set forth above, comprising: (A) Colloidal or fumed inorganic particles or a mixture thereof, (B) a poly(amino acid) and or a salt thereof, (C) a saccharide, and (M) an aqueous medium. The inorganic particles (A) are ceria particles. The mean particle size of the particles (A) is from 45 nm to 150 nm. The poly (amino acid) (B) is poly (lysine). The pH value of the composition is in the range of from 4 to 9. (A) can have the shape of cubes. See claims 1-11, [0036] and [0038]. Poly (lysine) has the claimed charge density. Preferably, the amount of (A) is at least 0.005 wt. %, more preferably at least 0.01 wt. %, most preferably at least 0.05 wt. %, for example at least 0.1 wt. %, based on the total weight of the corresponding composition ([0031]). Preferably, the amount of (B) is at least 0.0001 wt. %, more preferably at least 0.001 wt. %, most preferably at least 0.002 wt. %, particularly at least 0.006 wt. %, for example at least 0.01 wt. %, based on the total weight of the corresponding composition.
But it is silent about the ceria being cubic and/or the claimed cerium and lanthanum mixed oxide and/or the using of acetic acid. 
US’898 discloses an abrasive used for polishing a substrate. A sol which particles are dispersed in a medium, wherein the particles have a particle size of 0.005 to 1 micron and comprise as a main component crystalline cerium oxide of the cubic system and as an additional component a lanthanum compound, a neodymium 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the cerium-based cubic particles disclosed byUS’898 into US’778 composition, motivated by the fact that US’898 discloses that acetic acid is used and when the sol which particles are dispersed in a medium, wherein the particles comprise as a main component crystalline cerium oxide of the cubic system and as an additional component a lanthanum compound, a neodymium compound or a combination thereof, is left for a long time, a part of the particles precipitates but can be easily re-dispersed by stirring and return to a dispersion state and the sol of the present invention is stable for more than one year when it is kept at ordinary temperature([0064]).
Claims 12 – 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20170166778 (US’778), further in view of US20180244956 (US’956).
Regarding claims 12-13 and 16, US’778 discloses a chemical mechanical polishing (CMP) composition set forth above, comprising: (A) Colloidal or fumed inorganic particles or a mixture thereof, (B) a poly(amino acid) and or a salt thereof, (C) a saccharide, and (M) an aqueous medium. The inorganic particles (A) are ceria 
But it is silent about using rate enhancer.
However, US’956 discloses that the polishing composition optionally further comprises one or more other additional components. Illustrative additional components include rate enhancers, conditioners, scale inhibitors, dispersants, etc. A rate enhancer desirably is an organic carboxylic acid that activates the polishing particle or substrate by forming hypercoordinate compounds (e.g., pentacoordinate or hexacoordinate silicon 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the rate enhancer disclosed by US’982 into US’778 composition, motivated by the fact that US’982 discloses that a "high" removal rate is observed when suitable rate enhancers, for example, picolinic acid and 4-hydroxybenzoic acid are used ([0044]). 
Claims 1 - 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20180244956 (US’956), further in view of WO2018229005A1 or US20200198982. For the convenience, US20200198982 (US’982) is cited. 
Regarding claims 1- 5, US’956 discloses a chemical-mechanical polishing composition comprising an abrasive, a self-stopping agent, an aqueous carrier, and a cationic polymer for polishing a substrate (abstract). The cationic polymer is a quaternary amine, and the cationic polymer is poly(vinylimidazolium)([0072]). The abrasive particles can have a median particle size within about 40 nm to about 100 ([0037]). The cationic polymer can be present in the polishing composition at any suitable concentration such as 1 ppm to about 500 ppm ([0074]). The polishing composition optionally further comprises one or more other additional components. Illustrative additional components include rate enhancers, conditioners, scale inhibitors, dispersants, etc. A rate enhancer desirably is an organic carboxylic acid that activates the polishing particle or substrate by forming hypercoordinate compounds (e.g., pentacoordinate or hexacoordinate silicon compounds). Suitable rate enhancers include, for example, picolinic acid and 4-hydroxybenzoic acid ([0090]). The polishing 
But it is silent about the ceria being cubic and/or the claimed cerium and lanthanum mixed oxide  .
US’982 discloses cerium-based particles and their use as a component of a composition for polishing. The cerium - based parties are particles of a mixed oxide of cerium and of lanthanum having: a molar ratio La/(La+Ce) comprised between 0.01 and 0.15; a specific surface area (BET) between 3 and 14 m2/g; wherein the particles are substantially cubic (claim 1). The composition comprises a liquid medium ([0076]). US’982 discloses that cerium-based particles have a D50 between 100 nm and 150 nm ([0044]). US’982 discloses that the particles of the cerium-based cubic particles exhibit an improvement of the removal rate and abrasive properties ([0004] and [0145]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the cerium-based cubic particles disclosed by US’982 into US’956 composition, motivated by the fact that US’982 discloses that the particles of the cerium-based cubic particles exhibit an improvement of the removal rate and abrasive properties([0004] and [0145]).

Regarding claim 3, US’982 discloses cerium-based particles and their use as a component of a composition for polishing. The cerium - based parties are particles of a mixed oxide of cerium and of lanthanum having: a molar ratio La/(La+Ce) comprised between 0.01 and 0.15; a specific surface area (BET) between 3 and 14 m2/g; wherein the particles are substantially cubic (claim 1).
Regarding claim 4, US’982 discloses cerium-based particles and their use as a component of a composition for polishing. The cerium - based parties are particles of a mixed oxide of cerium and of lanthanum having: a molar ratio La/(La+Ce) comprised between 0.01 and 0.15; a specific surface area (BET) between 3 and 14 m2/g; wherein the particles are substantially cubic (claim 1).
Regarding claim 6, US’982 discloses that the proportion of cerium-based particles in the dispersion may be comprised between 1.0 wt % and 40.0 wt %([0077]).
Regarding claims 7-14, US’956 discloses a chemical-mechanical polishing composition comprising an abrasive, a self-stopping agent, an aqueous carrier, and a cationic polymer for polishing a substrate (abstract). The cationic polymer is a quaternary amine, and the cationic polymer is poly(vinylimidazolium)([0072]). The abrasive particles can have a median particle size within about 40 nm to about 100 ([0037]). The cationic polymer can be present in the polishing composition at any 
Regarding claims 15-18, US’956 discloses a chemical-mechanical polishing composition comprising an abrasive, a self-stopping agent, an aqueous carrier, and a cationic polymer for polishing a substrate (abstract). The cationic polymer is a quaternary amine, and the cationic polymer is poly(vinylimidazolium)([0072]). The abrasive particles can have a median particle size within about 40 nm to about 100 ([0037]). The cationic polymer can be present in the polishing composition at any suitable concentration such as 1 ppm to about 500 ppm ([0074]). The polishing composition optionally further comprises one or more other additional components. Illustrative additional components include rate enhancers, conditioners, scale inhibitors, dispersants, etc. A rate enhancer desirably is an organic carboxylic acid that activates the polishing particle or substrate by forming hypercoordinate compounds (e.g., pentacoordinate or hexacoordinate silicon compounds). Suitable rate enhancers include, for example, picolinic acid and 4-hydroxybenzoic acid ([0090]). The polishing composition has a pH of about 3 to about 9 ([0099]). The abrasive can be present in the .
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20200198982, further in view of KR20180068424A(submitted by applicant on 01/12/2022).
Regarding claims 1- 3 and 6, US’956 discloses a chemical-mechanical polishing composition comprising an abrasive, a self-stopping agent, an aqueous carrier, and a cationic polymer for polishing a substrate (abstract). The cationic polymer is a quaternary amine, and the cationic polymer is poly(vinylimidazolium)([0072]). poly(vinylimidazolium) has the claimed charger density. The abrasive particles can have a median particle size within about 40 nm to about 100 ([0037]). The cationic polymer can be present in the polishing composition at any suitable concentration such as 1 ppm to about 500 ppm ([0074]). The polishing composition optionally further comprises one or more other additional components. Illustrative additional components include rate enhancers, conditioners, scale inhibitors, dispersants, etc. A rate enhancer desirably is an organic carboxylic acid that activates the polishing particle or substrate by forming hypercoordinate compounds (e.g., pentacoordinate or hexacoordinate silicon compounds). Suitable rate enhancers include, for example, picolinic acid and 4-hydroxybenzoic acid ([0090]). The polishing composition has a pH of about 3 to about 9 
But it is silent about the ceria being cubic and/or the claimed cerium and lanthanum mixed oxide. 
KR20180068424A discloses a chemical mechanical polishing (CMP) slurry composition comprising cerium oxide particles and a solvent. The cerium oxide particles are doped or coated with a rare earth metal and have a cubic shape. The slurry can be provided, in which a particle size is dense, a shape is uniform, and a polishing rate of the film to be polished is enhanced. The rare earth metal may be La and 0.1 to 20 parts by weight of rare earth metal based on 100 parts by weight of the cerium oxide particles (claims 1-2, 5 and 7). After the mass to mole ratio conversion, it appears that the prior art disclose at least the overlapping range. KR20180068424A discloses that such slurry composition improves the polishing rate of a film to be polished, and as a result, provides a slurry composition for chemical mechanical polishing capable of planarizing a thick film and simplifying the process( Problem to be resolved).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the cerium-based cubic particles disclosed by KR20180068424A into US’956 composition, motivated by the fact that KR20180068424A disclose that such slurry composition improves the polishing rate of a 
Regarding claims 4 -5, KR20180068424A that the cerium oxide particles may have a primary particle size of 10 to 80 nm and a secondary particle size of 200 nm or less. It appears the claimed surface area is met because the claimed surface area is related to the particle size( means to solved problem). 
Regarding claims 7-14, US’956 discloses a chemical-mechanical polishing composition comprising an abrasive, a self-stopping agent, an aqueous carrier, and a cationic polymer for polishing a substrate (abstract). The cationic polymer is a quaternary amine, and the cationic polymer is poly(vinylimidazolium)([0072]). The abrasive particles can have a median particle size within about 40 nm to about 100 ([0037]). The cationic polymer can be present in the polishing composition at any suitable concentration such as 1 ppm to about 500 ppm ([0074]). The polishing composition optionally further comprises one or more other additional components. Illustrative additional components include rate enhancers, conditioners, scale inhibitors, dispersants, etc. A rate enhancer desirably is an organic carboxylic acid that activates the polishing particle or substrate by forming hypercoordinate compounds (e.g., pentacoordinate or hexacoordinate silicon compounds). Suitable rate enhancers include, for example, picolinic acid and 4-hydroxybenzoic acid ([0090]). The polishing composition has a pH of about 3 to about 9 ([0099]). Poly(vinylimidazolium) has the claimed charge density.
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of copending Application No. 17/077414 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications disclose polishing compositions comprising cubiform ceria and cationic polymers.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731